DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment filed on 4-13-20 has been entered.  Claims 1-29 have been canceled.  Claims 30-36 have been added.  Claims 30-36 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8-1-21 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “wherein the population of cells comprises a population of human pluripotent stem cells induced to differentiate into cardiomyocyte cells, and cardiomyocyte progenitor cells, and noncardiomyocytes” in the last 3 lines of claim 30 is vague and renders the claim indefinite.  There are several different differentiation stages for human pluripotent stem cells to differentiate into cardiomyocyte cells or cardiomyocyte progenitor cells.  It is unclear what differentiation stage of cell population is intended to deplete cells expressing at least one of CD90, CD31, CD140B and CD49B.  Mummery et al., 2012 (Circulation Research, 111:344-358) shows model of differentiation of human pluripotent stem cells (hiPSC) via sequential progenitors to cardiomyocytes (CMs).  The differentiation stages include 1) ESC/iPSC, 2) mesoderm progenitor, 3) precardiac mesoderm, 4) cardiac mesoderm, 5) heart field specific progenitor and 6) embryonic cardiomyocyte, and each stage has its specific cell surface marker.  It is unclear which differentiation stage of cell population is intended to deplete cells expressing at least one of CD90, CD31, CD140B and CD49B.  Claims 31-36 depend from claim 30 but fail to clarify the indefiniteness.
Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  how to deplete cells expressing at least one of CD90, CD31, CD140B and CD49B.  It is unclear how cells expressing at least one of CD90, CD31, CD140B and CD49B can be depleted from a cell population.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for enriching a population of cells for cardiomyocyte cells and cardiomyocyte progenitor cells by depleting cells expressing at least one of CD90, CD31, CD140B and CD49A from cell population when the cell population contains cardiomyocyte cells, cardiomyocyte progenitor cells and cells expressing at least one of CD90, CD31, CD140B and CD49A by using antibodies against those cell markers, does not reasonably provide enablement for enriching a population of cells for cardiomyocyte cells and cardiomyocyte progenitor cells by depleting cells expressing at least one of CD90, CD31, CD140B and CD49A from cell populations of various differentiation stages during differentiation of human pluripotent stem cells into cardiomyocytes and cardiomyocyte progenitor cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considered whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirement, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d at 737, 8 USPQ2d 1400, 1404 (Fed. Cir.1988)). 
Furthermore, the USPTO does not have laboratory facilities to test if an invention with function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raises and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
Claims 30-36 are directed to a method of enriching a population of cells for cardiomyocyte cells and cardiomyocyte progenitor cells, comprising a) providing the population of cells from which cardiomyocyte cells and cardiomyocyte progenitor cells are to be isolated, and b) depleting from the population, cells expressing at least one of CD90, CD31, CD140B and CD49A, wherein the population of cells comprises a population of human pluripotent stem cells induced to differentiate into cardiomyocyte cells, cardiomyocyte progenitor cells and noncardiomyocytes.  Claim 31 specifies the step of depleting comprises a step of sorting the cells with one or more antibodies selected from the group consisting of an anti-CD90 antibody, an anti-CD31 antibody, an anti-CD140B antibody and an anti-CD49A antibody.  Claims 32-25 specify the one or more antibodies comprises an anti-CD90 antibody, an anti-CD31 antibody, an anti-CD140B antibody and an anti-CD49A antibody, respectively.  Claim 36 specifies the method comprises a step of sorting the cells with an anti-CD90 antibody, an anti-CD31 antibody, an anti-CD140B antibody and an anti-CD49A antibody.

Nature of the invention: 
A method of enriching a population of cells for cardiomyocyte cells and cardiomyocyte progenitor cells, comprising a) providing the population of cells from which cardiomyocyte cells and cardiomyocyte progenitor cells are to be isolated, and b) depleting from the population, cells expressing at least one of CD90, CD31, CD140B and CD49A, wherein the population of cells comprises a population of human pluripotent stem cells induced to differentiate into cardiomyocyte cells, cardiomyocyte progenitor cells and noncardiomyocytes.

The state of the prior art: 
The state of the art of differentiation of human pluripotent stem cells into cardiomyocyte or cardiomyocyte progenitor cells encompasses several different differentiation stages of cell population comprising different types of cells and cells expressing specific cell surface markers.  

The breadth of the claims: 
The claims encompass a method of enriching a population of cells for cardiomyocyte cells and cardiomyocyte progenitor cells, comprising a) providing the population of cells from which cardiomyocyte cells and cardiomyocyte progenitor cells are to be isolated, and b) depleting from the population, cells expressing at least one of CD90, CD31, CD140B and CD49A, wherein the population of cells can be any differentiation stage of cell population during differentiation of human pluripotent stem cells into cardiomyocytes and cardiomyocyte progenitor cells.

The level of skill: 
The level of skill is high that require a researcher with a PhD degree.

The working examples and guidance provided:  
The specification discloses enrichment of cardiomyocytes through negative selection. (a) Flow cytometric analysis of markers specifically expressed on non-myocyte (SIRPA-negative) cells in day 20 differentiation cultures (HES2).  (b) FACS for the combination of markers specifically expressed on non-myocyte cells (in PE: CD31, CD90, CD140B, CD49B).  (c) Flow cytometric analysis of the presort cells, LIN- and LIN+ samples for SIRTA.  (d) Quantification of non-myocyte markers in at day 20 of differentiation (Fig. 7, [0018]).  
The specification fails to provide adequate guidance and evidence for how to enrich a population of cells for cardiomyocyte cells and cardiomyocyte progenitor cells from several different differentiation stages of cell population comprising different types of cells and cells expressing specific cell surface markers by using one or more antibodies selected from the group consisting of an anti-CD90 antibody, an anti-CD31 antibody, an anti-CD140B antibody and an anti-CD49A antibody.  

The unpredictable nature of the art:
As discussed above, the claims encompass a method of enriching a population of cells for cardiomyocyte cells and cardiomyocyte progenitor cells, comprising a) providing the population of cells from which cardiomyocyte cells and cardiomyocyte progenitor cells are to be isolated, and b) depleting from the population, cells expressing at least one of CD90, CD31, CD140B and CD49A, wherein the population of cells can be any differentiation stage of cell population during differentiation of human pluripotent stem cells into cardiomyocytes and cardiomyocyte progenitor cells.  Mummery et al., 2012 (Circulation Research, 111:344-358) shows model of differentiation of human pluripotent stem cells (hiPSC) via sequential progenitors to cardiomyocytes (CMs).  The differentiation stages include 1) ESC/iPSC, 2) mesoderm progenitor, 3) precardiac mesoderm, 4) cardiac mesoderm, 5) heart field specific progenitor and 6) embryonic cardiomyocyte, and each stage has its specific cell surface marker.  ESC/iPSC has cell surface markers Tra-160, SSEA4 and EpCAM, mesoderm progenitor cells have cell surface markers NCAM and SSEA1, Cardiac mesoderm cells have cell surface marker KDR and PDGFRalpha, heart field specific progenitor cells have cell surface marker SIRPA, and embryonic cardiomyocyte has cell surface markers SIRPA and VCAM-1.  The cells in different differentiation stages have different cell surface markers.  However, there is no evidence of record that shows cells in those different differentiation stages have cells expressing CD90, CD31, CD140B or CD49A.  Although the cell markers CD90, CD31, CD140B and CD49A are for non-myocyte cells, it is unclear cells expressing CD90, CD31, CD140B or CD49A are present in which differentiation stages of the differentiation of human pluripotent stem cells into cardiomyocyte.  When the population of cells in various differentiation stages do not have cells expressing CD90, CD31, CD140B or CD49A, it is NOT enabled to deplete cells expressing at least one of CD90, CD31, CD140B and CD49A from the cell population.  Further, it appears that cardiomyocytes and cardiomyocyte progenitor cells only present in the later differentiation stages during the differentiation of hESC or hiPSC into cardiomyocytes.  When there is no cardiomyocytes or cardiomyocyte progenitor cells present in the differentiation stages, it is NOT enabled to enrich a population of cells for cardiomyocytes and cardiomyocyte progenitor cells from those cell populations of differentiation stages that do not comprise cardiomyocyte cells and cardiomyocyte progenitor cells.  Absent specific guidance, one skilled in the art at the time of the invention would not know how to practice the claimed invention.

The amount of experimentation necessary:
One skilled in the art at the time of the invention would require to induce differentiation of human pluripotent stem cells into cardiomyocytes and cardiomyocyte progenitor cells, trail and error experimentation to determine various differentiation stages of the induction of human pluripotent stem cells into cardiomyocytes or cardiomyocyte progenitor cells, identification and characterization of the type of cells present in each and every differentiation stages, trial and error experimentation to determine whether there are cells expressing at least one of CD90, CD31, CD140B and CD49A at those different differentiation stages, trial and error experimentation to determine whether there are cardiomyocytes and cardiomyocyte progenitor cells at those different differentiation stages, trial and error experimentation to deplete cells expressing at least one of CD90, CD31, CD140B and CD49A from cell population even there is no cells expressing at least one of CD90, CD31, CD140B and CD49A, and trial and error experimentation to enrich a population of cells for cardiomyocytes and cardiomyocyte progenitor cells from cell populations of differentiation stages having no cardiomyocytes and cardiomyocyte progenitor cells.
For the reasons discussed above, it would have required undue experimentation for one skilled in the art at the time of the invention to practice over the full scope of the invention claimed.  This is particularly true given the nature of the invention, the state of the prior art, the breadth of the claims, the amount of experimentation necessary, the level of skill which is high, the working examples provided and scarcity of guidance in the specification, and the unpredictable nature of the art.  

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632